 

Exhibit 10.1

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (the “Agreement”), dated as of August 24, 2016,
by and between VIKING THERAPEUTICS, INC., a Delaware corporation (the
“Company”), and ASPIRE CAPITAL FUND, LLC, an Illinois limited liability company
(the “Buyer”).  Capitalized terms used herein and not otherwise defined herein
are defined in Section 10 hereof.

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Buyer, and the Buyer wishes to buy from the Company, up to
Twelve Million Five Hundred Thousand Dollars ($12,500,000) of the Company’s
common stock, par value $0.00001 (the “Common Stock”).  The shares of Common
Stock to be purchased hereunder are referred to herein as the “Purchase Shares.”

 

NOW THEREFORE, the Company and the Buyer hereby agree as follows:

 

 

1.

PURCHASE OF COMMON STOCK.  

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Buyer, and the Buyer has the obligation to purchase
from the Company, Purchase Shares as follows:

 

(a)Initial Purchase; Commencement of Purchases of Common Stock.  Immediately
upon the execution of this Agreement, the Buyer shall purchase from the Company
333,333 Purchase Shares and upon receipt of such Purchase Shares pay to the
Company as the purchase price therefor, via wire transfer, Five Hundred Thousand
Dollars ($500,000) (such purchase the “Initial Purchase” and such Purchase
Shares are referred to herein as “Initial Purchase Shares”). Upon issuance and
payment therefor as provided herein, such Initial Purchase Shares shall be
validly issued and fully paid and non-assessable.  The Initial Purchase Shares
shall be issued to the Buyer bearing the restrictive legend set forth in Section
4(e).  Thereafter, the purchase and sale of Purchase Shares hereunder shall
occur from time to time upon written notices by the Company to the Buyer on the
terms and conditions as set forth herein following the satisfaction of the
conditions (the “Commencement”) as set forth in Sections 6 and 7 below (the date
of satisfaction of such conditions, the “Commencement Date”).

 

(b)The Company’s Right to Require Regular Purchases.  Subject to the terms and
conditions of this Agreement, on any given Business Day after the Commencement
Date, the Company shall have the right but not the obligation to direct the
Buyer by its delivery to the Buyer of a Purchase Notice from time to time, and
the Buyer thereupon shall have the obligation, to buy the number of Purchase
Shares specified in such notice, up to 75,000 Purchase Shares, on such Business
Day (as long as such notice is delivered on or before 5:00 p.m. Eastern time on
such Business Day) (each such purchase, a “Regular Purchase”) at the Purchase
Price on the Purchase Date; however, in no event shall the Purchase Amount of a
Regular Purchase exceed Three Hundred Thousand Dollars ($300,000) per Business
Day.  The Company may deliver additional Purchase Notices to the Buyer from time
to time so long as the most recent purchase has been completed. The share
amounts in this Section 1(b) shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split, or other similar transaction.

 

 

--------------------------------------------------------------------------------

 

(c)VWAP Purchases.  Subject to the terms and conditions of this Agreement, in
addition to purchases of Purchase Shares as described in Section 1(b) above,
with one Business Day’s prior written notice (as long as such notice is
delivered on or before 5:00 p.m. Eastern time on the Business Day immediately
preceding the VWAP Purchase Date), the Company shall also have the right but not
the obligation to direct the Buyer by the Company’s delivery to the Buyer of a
VWAP Purchase Notice from time to time, and the Buyer thereupon shall have the
obligation, to buy the VWAP Purchase Share Percentage of the trading volume of
the Common Stock on the VWAP Purchase Date up to the VWAP Purchase Share Volume
Maximum on the VWAP Purchase Date (each such purchase, a “VWAP Purchase”) at the
VWAP Purchase Price.  The Company may deliver a VWAP Purchase Notice to the
Buyer on or before 5:00 p.m. Eastern time on a date on which (i) the Company
also submitted a Purchase Notice for a Regular Purchase of at least 75,000
Purchase Shares to the Buyer and (ii) the Closing Sale Price is higher than
$0.40.  The share amount in the prior sentence shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split, or other similar transaction. A VWAP Purchase shall
automatically be deemed completed at such time on the VWAP Purchase Date that
the Sale Price falls below the VWAP Minimum Price Threshold; in such
circumstance, the VWAP Purchase Amount shall be calculated using (i) the VWAP
Purchase Share Percentage of the aggregate shares traded on the Principal Market
for such portion of the VWAP Purchase Date prior to the time that the Sale Price
fell below the VWAP Minimum Price Threshold and (ii) a VWAP Purchase Price
calculated using the volume weighted average price of Common Stock sold during
such portion of the VWAP Purchase Date prior to the time that the Sale Price
fell below the VWAP Minimum Price Threshold.  Each VWAP Purchase Notice must be
accompanied by instructions to the Company’s Transfer Agent to immediately issue
to the Buyer an amount of Common Stock equal to the VWAP Purchase Share
Estimate, a good faith estimate by the Company of the number of Purchase Shares
that the Buyer shall have the obligation to buy pursuant to the VWAP Purchase
Notice.  In no event shall the Buyer, pursuant to any VWAP Purchase, purchase a
number of Purchase Shares that exceeds the VWAP Purchase Share Estimate issued
on the VWAP Purchase Date in connection with such VWAP Purchase Notice; however,
the Buyer will immediately return to the Company any amount of Common Stock
issued pursuant to the VWAP Purchase Share Estimate that exceeds the number of
Purchase Shares the Buyer actually purchases in connection with such VWAP
Purchase.  Upon completion of each VWAP Purchase Date, the Buyer shall submit to
the Company a confirmation of the VWAP Purchase in form and substance reasonably
acceptable to the Company.  The Company may deliver additional VWAP Purchase
Notices to the Buyer from time to time so long as the most recent purchase has
been completed.   

 

(d)Payment for Purchase Shares.  For each Regular Purchase, the Buyer shall pay
to the Company an amount equal to the Purchase Amount as full payment for such
Purchase Shares via wire transfer of immediately available funds on the same
Business Day that the Buyer receives such Purchase Shares.  For each VWAP
Purchase, the Buyer shall pay to the Company an amount equal to the VWAP
Purchase Amount as full payment for such Purchase Shares via wire transfer of
immediately available funds on the third Business Day following the VWAP
Purchase Date.  All payments made under this Agreement shall be made in lawful
money of the United States of America via wire transfer of immediately available
funds to such account as the Company may from time to time designate by written
notice in accordance with the provisions of this Agreement.  Whenever any amount
expressed to be due by the terms of this Agreement is due on any day that is not
a Business Day, the same shall instead be due on the next succeeding day that is
a Business Day.  

 

(e)Purchase Price Floor.  The Company and the Buyer shall not effect any sales
under this Agreement on any Purchase Date where the Closing Sale Price is less
than the Floor Price.  “Floor Price”

 

--------------------------------------------------------------------------------

 

means $0.25 per share of Common Stock, which shall be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction. 

 

(f)Records of Purchases.  The Buyer and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each purchase, or shall use such other method reasonably
satisfactory to the Buyer and the Company to reconcile the remaining Available
Amount.

 

(g)Taxes.  The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyer made under this Agreement.

 

(h)Compliance with Principal Market Rules.  Notwithstanding anything in this
Agreement to the contrary, and in addition to the limitations set forth in
Section 1(e), the total number of shares of Common Stock that may be issued
under this Agreement, including the Commitment Shares (as defined in Section
4(e) hereof), shall be limited to 3,853,658 shares of Common Stock (the
“Exchange Cap”), which equals 19.99% of the Company’s outstanding shares of
Common Stock as of the date hereof, unless stockholder approval is obtained to
issue more than such 19.99%.  The Exchange Cap shall be appropriately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split,
reverse stock split or other similar transaction. The foregoing limitation shall
not apply if stockholder approval has not been obtained and at any time the
Exchange Cap is reached and at all times thereafter the average price paid for
all shares of Common Stock issued under this Agreement is equal to or greater
than $1.28 (the “Minimum Price”), a price equal to the consolidated closing bid
price on the date hereof (in such circumstance, for purposes of the Principal
Market, the transaction contemplated hereby would not be “below market” and the
Exchange Cap would not apply).  The Minimum Price shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction. Notwithstanding the
foregoing, the Company shall not be required or permitted to issue, and the
Buyer shall not be required to purchase, any shares of Common Stock under this
Agreement if such issuance would violate the rules or regulations of the
Principal Market. The Company may, in its sole discretion, determine whether to
obtain stockholder approval to issue more than 19.99% of its outstanding shares
of Common Stock hereunder if such issuance would require stockholder approval
under the rules or regulations of the Principal Market.

 

(i)Beneficial Ownership Limitation.  The Company shall not issue and the Buyer
shall not purchase any shares of Common Stock under this Agreement if such
shares proposed to be issued and sold, when aggregated with all other shares of
Common Stock then owned beneficially (as calculated pursuant to Section 13(d) of
the Exchange Act and Rule 13d-3 promulgated thereunder) by the Buyer and its
affiliates would result in the beneficial ownership by the Buyer and its
affiliates of more than 19.99% of the then issued and outstanding shares of
Common Stock.

 

2.BUYER’S REPRESENTATIONS AND WARRANTIES.

 

The Buyer represents and warrants to the Company that as of the date hereof and
as of the Commencement Date:

 

(a)Investment Purpose.  The Buyer is entering into this Agreement and acquiring
the Commitment Shares (as defined in Section 4(e) hereof) and the Purchase
Shares (the Purchase Shares and the Commitment Shares are collectively referred
to herein as the “Securities”), for its own account for

 

--------------------------------------------------------------------------------

 

investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided however, by making the
representations herein, the Buyer does not agree to hold any of the Securities
for any minimum or other specific term. 

 

(b)Accredited Investor Status.  The Buyer is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D of the 1933 Act.

 

(c)Reliance on Exemptions.  The Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Buyer's
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of the Buyer to acquire the
Securities.

 

(d)Information.  The Buyer has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities that have been reasonably requested by the
Buyer, including, without limitation, the SEC Documents (as defined in Section
3(f) hereof).  The Buyer understands that its investment in the Securities
involves a high degree of risk.  The Buyer (i) is able to bear the economic risk
of an investment in the Securities including a total loss, (ii) has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the proposed investment in the Securities and
(iii) has had an opportunity to ask questions of and receive answers from the
officers of the Company concerning the financial condition and business of the
Company and other matters related to an investment in the Securities.  Neither
such inquiries nor any other due diligence investigations conducted by the Buyer
or its representatives shall modify, amend or affect the Buyer’s right to rely
on the Company’s representations and warranties contained in Section 3
below.  The Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

 

(e)No Governmental Review.  The Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(f)Transfer or Sale.  The Buyer understands that except as provided in the
Registration Rights Agreement (as defined in Section 4(a) hereof): (i) the
Securities have not been and are not being registered under the 1933 Act or any
state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder or (B) an exemption
exists permitting such Securities to be sold, assigned or transferred without
such registration; (ii) any sale of the Securities made in reliance on Rule 144
may be made only in accordance with the terms of Rule 144 and further, if Rule
144 is not applicable, any resale of the  Securities under circumstances in
which the seller (or the person through whom the sale is made) may be deemed to
be an underwriter (as that term is defined in the 1933 Act) may require
compliance with some other exemption under the 1933 Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the 1933 Act or
any state securities laws or to comply with the terms and conditions of any
exemption thereunder.

 

 

--------------------------------------------------------------------------------

 

(g)Organization.  The Buyer is a limited liability company duly organized and
validly existing in good standing under the laws of the jurisdiction in which it
is organized, and has the requisite organizational power and authority to own
its properties and to carry on its business as now being conducted. 

 

(h)Validity; Enforcement.  This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Buyer and is a valid and binding
agreement of the Buyer enforceable against the Buyer in accordance with its
terms, subject as to enforceability to (i) general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies and (ii) public policy underlying any
law, rule or regulation (including any federal or state securities law, rule or
regulation) with regards to indemnification, contribution or exculpation. The
execution and delivery of the Transaction Documents by the Buyer and the
consummation by it of the transactions contemplated hereby and thereby do not
conflict with the Buyer’s certificate of organization or operating agreement or
similar documents, and do not require further consent or authorization by the
Buyer, its managers or its members.

 

(i)Residency.  The Buyer is a resident of the State of Illinois.

 

(j)No Prior Short Selling.  The Buyer represents and warrants to the Company
that at no time prior to the date of this Agreement has any of the Buyer, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the Securities Exchange Act of
1934, as amended (the “1934 Act”)) of the Common Stock or (ii) hedging
transaction, which establishes a net short position with respect to the Common
Stock.

 

3.REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Buyer that as of the date hereof and
as of the Commencement Date:

 

(a)Organization and Qualification.  The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns more than 50% of the voting stock or capital stock or other
similar equity interests) are corporations or limited liability companies duly
organized and validly existing in good standing under the laws of the
jurisdiction in which they are incorporated or organized, and have the requisite
corporate or organizational power and authority to own their properties and to
carry on their business as now being conducted.  Each of the Company and its
Subsidiaries is duly qualified as a foreign corporation or limited liability
company to do business and is in good standing in every jurisdiction in which
its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing could not reasonably be expected to have a
Material Adverse Effect.  As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on any of: (i) the business, properties,
assets, operations, results of operations or financial condition of the Company
and its Subsidiaries, if any, taken as a whole, or (ii) the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined in Section 3(b) hereof).  The Company has no material Subsidiaries
except as set forth on Schedule 3(a).

 

 

--------------------------------------------------------------------------------

 

(b)Authorization; Enforcement; Validity.  (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Registration Rights Agreement and each of the other
agreements entered into by the parties on the Commencement Date and attached
hereto as exhibits to this Agreement (collectively, the “Transaction
Documents”), and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including without limitation, the issuance of the Commitment Shares and
the reservation for issuance and the issuance of the Purchase Shares issuable
under this Agreement, have been duly authorized by the Company’s Board of
Directors or duly authorized committee thereof, do not conflict with the
Company’s Amended and Restated Certificate of Incorporation or Amended and
Restated Bylaws, and do not require further consent or authorization by the
Company, its Board of Directors or its stockholders (other than as contemplated
by Section 1(h) hereof), (iii) this Agreement has been, and each other
Transaction Document shall be on the Commencement Date, duly executed and
delivered by the Company and (iv) this Agreement constitutes, and each other
Transaction Document upon its execution on behalf of the Company, shall
constitute, the valid and binding obligations of the Company enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by (y) general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of creditors' rights and remedies and
(z) public policy underlying any law, rule or regulation (including any federal
or states securities law, rule or regulation) with regards to indemnification,
contribution or exculpation.  The Board of Directors of the Company or duly
authorized committee thereof has approved the resolutions (the “Signing
Resolutions”) substantially in the form as set forth as Exhibit B-1 attached
hereto to authorize this Agreement and the transactions contemplated
hereby.  The Signing Resolutions are valid, in full force and effect and have
not been modified or supplemented in any material respect other than by the
resolutions set forth in Exhibit B-2 attached hereto regarding the registration
statement referred to in Section 4 hereof.  The Company has delivered to the
Buyer a true and correct copy of the Signing Resolutions as approved by the
Board of Directors of the Company or an appropriate Board committee.   

 

(c)Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of (i) 300,000,000 shares of Common Stock, par value $0.00001,
of which as of the date hereof, 19,277,932 shares are issued and outstanding,
zero shares are held as treasury shares, 1,866,700 shares have been reserved for
issuance pursuant to the Company’s 2014 Equity Incentive Plan of which
approximately 611,526 shares remain available for future option grants or
equity-based awards, 555,168 shares have been reserved for issuance pursuant to
the Company’s 2014 Employee Stock Purchase Plan, as amended, of which
approximately 539,418 shares remain available for issuance pursuant thereto and
9,667,500 shares are issuable and reserved for issuance pursuant to securities
(other than stock options or equity based awards issued pursuant to the
Company’s stock incentive plans) exercisable or exchangeable for, or convertible
into, shares of Common Stock upon the exercise of outstanding warrants to
purchase shares of Common Stock, and (ii) 10,000,000 shares of preferred stock,
with per share liquidation preferences set forth on Schedule 3(c), of which as
of the date hereof zero shares are issued and outstanding.  All of such
outstanding shares have been, or upon issuance will be, validly issued and are
fully paid and non-assessable.  Except as disclosed in Schedule 3(c) or the
first sentence of this Section 3(c), (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities of the Company or any of its Subsidiaries, (iii)
there are no outstanding options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its

 

--------------------------------------------------------------------------------

 

Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no material agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act (except (a) the
Registration Rights Agreement, (b) that certain Registration Rights Agreement,
dated May 21, 2014, as amended, by and between the Company and Ligand
Pharmaceuticals Incorporated, and (c) that certain Common Stock Purchase Warrant
issued by Viking Therapeutics, Inc. to Laidlaw & Company (UK) Ltd. dated May 4,
2015), (v) there are no outstanding securities or instruments of the Company or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, (vi) there are no securities or
instruments containing anti-dilution or similar provisions that will be
triggered by the issuance of the Securities as described in this Agreement and
(vii) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement.  The Company has furnished
or made available to the Buyer true and correct copies of the Company’s Amended
and Restated Certificate of Incorporation, as amended and as in effect on the
date hereof (the “Certificate of Incorporation”), and the Company’s Amended and
Restated Bylaws, as amended and as in effect on the date hereof (the “Bylaws”). 

 

(d)Issuance of Securities.  The Commitment Shares and the Initial Purchase
Shares have been duly authorized and, upon issuance in accordance with the terms
hereof, the Commitment Shares and the Initial Purchase Shares shall be (i)
validly issued, fully paid and non-assessable and (ii) free from all taxes,
liens and charges with respect to the issuance thereof.  At least an additional
3,184,209 shares of Common Stock have been duly authorized and reserved for
issuance upon future purchase as Purchase Shares under this Agreement.  Upon
issuance and payment therefore in accordance with the terms and conditions of
this Agreement, such Purchase Shares shall be validly issued, fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock.

 

(e)No Conflicts.  Except as disclosed in Schedule 3(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby (including,
without limitation, the reservation for issuance and issuance of the Purchase
Shares) will not (i) result in a violation of the Certificate of Incorporation,
including any Certificate of Designations, Preferences and Rights of any
outstanding series of preferred stock of the Company, or the Bylaws or (ii)
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
result, to the Company’s knowledge, in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
defaults, terminations, amendments, accelerations, cancellations and violations
under clause (ii), which could not reasonably be expected to result in a
Material Adverse Effect.  Except as disclosed in Schedule 3(e), neither the
Company nor its Subsidiaries is in violation of any term of or in default under
its Certificate of Incorporation, including any Certificate of Designation,
Preferences and Rights of any outstanding series of preferred stock of the
Company, or Bylaws or their organizational charter or bylaws,
respectively.  Except as disclosed in Schedule 3(e), neither the Company nor any
of its

 

--------------------------------------------------------------------------------

 

Subsidiaries is in violation of any term of or is in default under any material
contract, agreement, mortgage, indebtedness, indenture, instrument, judgment,
decree or order or any statute, rule or regulation applicable to the Company or
its Subsidiaries, except for possible violations, defaults, terminations or
amendments that could not reasonably be expected to have a Material Adverse
Effect.  The business of the Company and its Subsidiaries is not being
conducted, and shall not be conducted, in violation of any law, ordinance, or
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect.  Except as specifically
contemplated by this Agreement, reporting obligations under the 1934 Act or as
required under the 1933 Act or applicable state securities laws or the filing of
a Listing of Additional Shares Notification Form with the Principal Market, the
Company is not required to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency or any
regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof.  Except for reporting
obligations under the 1934 Act, all consents, authorizations, orders, filings
and registrations which the Company is required to obtain pursuant to the
preceding sentence shall be obtained or effected on or prior to the Commencement
Date.  The Company is not subject to any notices or actions from or to the
Principal Market, other than routine matters incident to listing on the
Principal Market and not involving a violation of the rules of the Principal
Market.  To the Company’s knowledge, the Principal Market has not commenced any
delisting proceedings against the Company. 

 

(f)SEC Documents; Financial Statements. Except as disclosed in Schedule 3(f),
since June 30, 2015, the Company has filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the 1934 Act (all of the foregoing filed prior
to the date hereof and all exhibits included therein and financial statements
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”).  As of their respective dates
(except as they have been correctly amended), the SEC Documents complied in all
material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC (except
as they may have been properly amended), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  As of their
respective dates (except as they have been properly amended), the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  Except as disclosed in Schedule 3(f) or routine correspondence,
such as comment letters and notices of effectiveness in connection with
previously filed registration statements or periodic reports publicly available
on EDGAR, to the Company’s knowledge, the Company or any of its Subsidiaries are
not presently the subject of any inquiry, investigation or action by the SEC.

 

 

--------------------------------------------------------------------------------

 

(g)Absence of Certain Changes.  Except as disclosed in Schedule 3(g), since June
30, 2016, there has been no material adverse change in the business, properties,
operations, financial condition or results of operations of the Company or its
Subsidiaries taken as a whole.  For purposes of this Agreement, neither a
decrease in cash or cash equivalents nor losses incurred in the ordinary course
of the Company’s business shall be deemed or considered a material adverse
change.  The Company has not taken any steps, and does not currently expect to
take any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings.  The Company is financially solvent and is generally able to pay
its debts as they become due.  

 

(h)Absence of Litigation. Except as disclosed in Schedule 3(h), to the Company’s
knowledge, there is no action, suit, proceeding, inquiry or investigation before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company or any of its Subsidiaries,
threatened against the Company or any of the Company’s Subsidiaries or any of
the Company’s or the Company’s Subsidiaries’ officers or directors in their
capacities as such, which could reasonably be expected to have a Material
Adverse Effect (each, an “Action”).  A description of each such Action, if any,
is set forth in Schedule 3(h).  

 

(i)Acknowledgment Regarding Buyer’s Status.  The Company acknowledges and agrees
that the Buyer is acting solely in the capacity of arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby.  The Company further acknowledges that the Buyer is not acting as a
financial advisor or fiduciary of the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated hereby
and thereby and any advice given by the Buyer or any of its representatives or
agents in connection with the Transaction Documents and the transactions
contemplated hereby and thereby is merely incidental to the Buyer’s purchase of
the Securities.  The Company further represents to the Buyer that the Company’s
decision to enter into the Transaction Documents has been based solely on the
independent evaluation by the Company and its representatives and advisors.

 

(j)Intellectual Property Rights. To the Company’s knowledge, the Company and its
Subsidiaries own or possess adequate rights or licenses to use all material
trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as now conducted, except as set forth in Schedule 3(j) or
to the extent that the failure to own, possess, license or otherwise hold
adequate rights to use Intellectual Property would not, individually or in the
aggregate, have a Material Adverse Effect.  Except as disclosed in Schedule
3(j), to the Company’s knowledge, none of the Company’s active and registered
Intellectual Property will expire or terminate by the terms and conditions
thereof within two years from the date of this Agreement which could reasonably
be expected to have a Material Adverse Effect.  The Company and its Subsidiaries
do not have any knowledge of any infringement by the Company or its Subsidiaries
of any Intellectual Property of others and, except as set forth on Schedule
3(j), there is no claim, action or proceeding being made or brought against, or
to the Company’s knowledge, being threatened against, the Company or its
Subsidiaries regarding Intellectual Property, which could reasonably be expected
to have a Material Adverse Effect.

 

(k)Environmental Laws.  To the Company’s knowledge, the Company and its
Subsidiaries (i) are in material compliance with any and all applicable foreign,
federal, state and local laws and regulations relating to the protection of the
environment or human health and safety and with respect to hazardous

 

--------------------------------------------------------------------------------

 

or toxic substances or wastes, pollutants or contaminants (“Environmental
Laws”), (ii) have received all material permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses and (iii) are in material compliance with all terms and conditions of
any such permit, license or approval, except where, in each of the three
foregoing clauses, the failure to so comply or receive such approvals could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. 

 

(l)Title.  The Company and its Subsidiaries have good and marketable title to
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects except such as are described in Schedule 3(l) or such
as do not materially affect the value of such property and do not interfere with
the use made and proposed to be made of such property by the Company and any of
its Subsidiaries or could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.  Any real property and facilities held
under lease by the Company and any of its Subsidiaries, to the Company’s
knowledge, are held by them under valid, subsisting and enforceable leases with
such exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

(m)Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be reasonable and customary in
the businesses in which the Company and its Subsidiaries are engaged.  To the
Company’s knowledge, since June 30, 2013, neither the Company nor any such
Subsidiary has been refused any insurance coverage sought or applied for and
neither the Company nor any such Subsidiary, to the Company’s knowledge, will be
unable to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage from similar insurers as may be necessary
to continue its business at a cost that would not reasonably be expected to have
a Material Adverse Effect.

 

(n)Regulatory Permits.  The Company and its Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, except when the failure to so possess such
certificates, authorizations or permits could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and neither
the Company nor any such Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any such material
certificate, authorization or permit.

 

(o)Tax Status.  The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books reserves reasonably adequate for the payment of all unpaid and
unreported taxes or filed valid extensions) and has paid all taxes and other
governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith.  To the Company’s knowledge, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction.

 

(p)Transactions With Affiliates.  Except as set forth on Schedule 3(p), and
other than the grant or exercise of stock options or any other equity securities
offered pursuant to duly adopted stock or incentive compensation plans as
disclosed in the first sentence of Section 3(c), as of the date hereof, none of
the officers, directors or employees of the Company is presently a party to any
transaction with the

 

--------------------------------------------------------------------------------

 

Company or any of its Subsidiaries (other than for services as employees,
officers and directors and reimbursement for expenses incurred on behalf of the
Company), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a material interest or is an officer, director, trustee or general
partner. 

 

(q)Application of Takeover Protections.  The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Buyer’s ownership of the Securities.

 

4.COVENANTS.

 

(a)Filing of Form 8-K and Registration Statement.  The Company agrees that it
shall, within the time required under the 1934 Act, file a Current Report on
Form 8-K disclosing this Agreement and the transaction contemplated hereby.  The
Company shall also file within twenty (20) Business Days from the date hereof a
new registration statement covering the sale of the Securities by the Buyer in
accordance with the terms of the Registration Rights Agreement between the
Company and the Buyer, dated as of the date hereof (“Registration Rights
Agreement”).  

 

(b)Blue Sky. The Company shall take such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the initial
issuance of the Securities to the Buyer under this Agreement and (ii) any
subsequent sale of the Securities by the Buyer, in each case, under applicable
securities or “Blue Sky” laws of the states of the United States in such states
as is reasonably requested by the Buyer from time to time, and shall provide
evidence of any such action so taken to the Buyer at its written request.

 

(c)Listing.  The Company shall promptly secure the listing of all of the
Securities upon each national securities exchange and automated quotation system
that requires an application by the Company for listing, if any, upon which
shares of Common Stock are then listed (subject to official notice of issuance)
and shall maintain such listing, so long as any other shares of Common Stock
shall be so listed.  The Company shall use its reasonable best efforts to
maintain the Common Stock’s listing on the Principal Market in accordance with
the requirements of the Registration Rights Agreement.  Neither the Company nor
any of its Subsidiaries shall take any action that would be reasonably expected
to result in the delisting or suspension of the Common Stock on the Principal
Market, unless the Common Stock is immediately thereafter traded on the New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, the Nasdaq Capital Market, the OTC Bulletin Board, or the OTCQB or OTCQX
market places of the OTC Markets.  The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section.

 

(d)Limitation on Short Sales and Hedging Transactions.  The Buyer agrees that
beginning on the date of this Agreement and ending on the date of termination of
this Agreement as provided in Section 11(k), the Buyer and its agents,
representatives and affiliates shall not in any manner whatsoever enter

 

--------------------------------------------------------------------------------

 

into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Section 242.200 of Regulation SHO of the 1934 Act) of the Common
Stock or (ii) hedging transaction, which establishes a net short position with
respect to the Common Stock.   

 

(e)Issuance of Commitment Shares and Initial Purchase Shares.  Immediately upon
the execution of this Agreement, the Company shall issue to the Buyer as
consideration for the Buyer entering into this Agreement 336,116 shares of
Common Stock (the “Commitment Shares”) and, pursuant to Section 1(a), the Buyer
shall purchase the Initial Purchase Shares.  The Commitment Shares and Initial
Purchase Shares shall be issued in certificated or restricted book-entry form
and (subject to Section 5 hereof) shall bear a restrictive legend substantially
similar to the following:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(f)Due Diligence.  The Buyer shall have the right, from time to time as the
Buyer may reasonably deem appropriate, to perform reasonable due diligence on
the Company during normal business hours and subject to reasonable prior notice
to the Company.  The Company and its officers and employees shall provide
information and reasonably cooperate with the Buyer in connection with any
reasonable request by the Buyer related to the Buyer’s due diligence of the
Company, including, but not limited to, any such request made by the Buyer in
connection with (i) the filing of the registration statement described in
Section 4(a) hereof and (ii) the Commencement; provided, however, that at no
time is the Company required or permitted to disclose material nonpublic
information to the Buyer or breach any obligation of confidentiality or
non-disclosure to a third party or make any disclosure that could cause a waiver
of attorney-client privilege.  Except as may be required by law, court order or
governmental authority, each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information of such other party for any purpose other than in
connection with, or in furtherance of, the transactions contemplated
hereby.  Each party hereto acknowledges that the Confidential Information shall
remain the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party.

 

(g)Disposition of Securities.  The Buyer shall not sell any Securities except as
provided in this Agreement, the Registration Rights Agreement and the “Plan of
Distribution” section of the prospectus included in the Registration
Statement.  The Buyer shall not transfer any Securities except pursuant to sales
described in the “Plan of Distribution” section of the prospectus included in
the Registration Statement or pursuant to Rule 144 under the 1933 Act.  In the
event of any sales of Securities pursuant to the Registration Statement, the
Buyer will (i) effect such sales pursuant to the “Plan of Distribution” section
of the prospectus included in the Registration Statement, and (ii) will comply
with all applicable prospectus delivery requirements.  

 

 

--------------------------------------------------------------------------------

 

5.TRANSFER AGENT INSTRUCTIONS. 

 

Immediately upon the execution of this Agreement, the Company shall deliver to
the Transfer Agent a letter in the form as set forth as Exhibit D attached
hereto with respect to the issuance of the Initial Purchase Shares and the
Commitment Shares.  On the Commencement Date, the Company shall cause any
restrictive legend on the Initial Purchase Shares and the Commitment Shares to
be removed upon surrender of the originally issued certificate(s) for such
shares.  So long as the Buyer complies with its obligations in Section 4(g), all
of the additional Purchase Shares to be issued under this Agreement shall be
issued without any restrictive legend unless the Buyer expressly consents
otherwise.  The Company shall issue irrevocable instructions to the Transfer
Agent, and any subsequent transfer agent, to issue Common Stock in the name of
the Buyer for the Purchase Shares (the “Irrevocable Transfer Agent
Instructions”).  The Company warrants to the Buyer that, so long as the Buyer
complies with its obligations in Section 4(g), no instruction other than the
Irrevocable Transfer Agent Instructions referred to in this Section 5, will be
given by the Company to the Transfer Agent with respect to the Purchase Shares
and that the Commitment Shares and the Purchase Shares shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement, subject to the
provisions of Section 4(e) in the case of the Commitment Shares and the Initial
Purchase Shares.

 

 

6.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE

 



SALES OF SHARES OF COMMON STOCK UNDER THIS AGREEMENT.

 

The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares) is subject to the satisfaction of each
of the following conditions on or before the Commencement Date (the date that
the Company may begin sales of Purchase Shares (other than the Initial Purchase
Shares)):

 

(a)The Buyer shall have executed each of the Transaction Documents and delivered
the same to the Company;

 

(b)The representations and warranties of the Buyer shall be true and correct as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date, which shall be true and correct
in all material respects as of such specific date) and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants
and agreements required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Commencement Date; and

 

(c)A registration statement covering the sale of the Securities by the Buyer
shall have been declared effective under the 1933 Act by the SEC and no stop
order with respect to the registration statement shall be pending or threatened
by the SEC.  

 

 

--------------------------------------------------------------------------------

 

 

7.

CONDITIONS TO THE BUYER’S OBLIGATION TO MAKE PURCHASES OF SHARES OF COMMON
STOCK. 

 

The obligation of the Buyer to buy Purchase Shares (other than the Initial
Purchase Shares) under this Agreement is subject to the satisfaction of each of
the following conditions on or before the Commencement Date (the date that the
Company may begin sales of Purchase Shares (other than the Initial Purchase
Shares)) and once such conditions have been initially satisfied, there shall not
be any ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a)The Company shall have executed each of the Transaction Documents and
delivered the same to the Buyer;

 

(b)The Company shall have issued to the Buyer the Commitment Shares and, in the
event that the Buyer shall have surrendered the originally issued certificate(s)
shall have removed the restrictive transfer legend from the certificate
representing the Commitment Shares;  

 

(c)The Common Stock shall be authorized for quotation on the Principal Market,
trading in the Common Stock shall not have been within the last 365 days
suspended by the SEC or the Principal Market, other than a general halt in
trading in the Common Stock by the Principal Market under halt codes indicating
pending or released material news, and the Securities shall be approved for
listing upon the Principal Market;

 

(d)The Buyer shall have received the opinion of the Company’s legal counsel
dated as of the Commencement Date in customary form and substance;

 

(e)The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 3 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date of this Agreement and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement
Date.  The Buyer shall have received a certificate, executed by the CEO,
President or CFO of the Company, dated as of the Commencement Date, to the
foregoing effect in the form attached hereto as Exhibit A;

 

(f)The Board of Directors of the Company or a duly authorized committee thereof
shall have adopted resolutions substantially in the form attached hereto as
Exhibit B-1, which shall be in full force and effect without any amendment or
supplement thereto as of the Commencement Date;  

 

(g)As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting future
purchases of Purchase Shares hereunder, 3,184,209 shares of Common Stock;

 

(h)The Irrevocable Transfer Agent Instructions, in form acceptable to the Buyer
shall have been signed by the Company and the Buyer and have been delivered to
the Transfer Agent;

 

 

--------------------------------------------------------------------------------

 

(i)The Company shall have delivered to the Buyer a certificate evidencing the
incorporation and good standing of the Company in the State of Delaware issued
by the Secretary of State of the State of Delaware as of a date within ten (10)
Business Days of the Commencement Date; 

 

(j)[Intentionally Omitted.]

 

(k)The Company shall have delivered to the Buyer a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;

 

(l)A registration statement covering the sale of (i) all of the Commitment
Shares and the Initial Purchase Shares and (ii) such number of additional
Purchase Shares as reasonably determined by the Company shall have been declared
effective under the 1933 Act by the SEC and no stop order with respect thereto
shall be pending or threatened by the SEC.  The Company shall have prepared and
delivered to the Buyer a final and complete form of prospectus, dated and
current as of the Commencement Date, to be used by the Buyer in connection with
any sales of any Securities, and to be filed by the Company one (1) Business Day
after the Commencement Date pursuant to Rule 424(b).  The Company shall have
made all filings under all applicable federal and state securities laws
necessary to consummate the issuance of the Commitment Shares and the Purchase
Shares pursuant to this Agreement in compliance with such laws;

 

(m)No Event of Default has occurred and is continuing, or any event which, after
notice and/or lapse of time, would become an Event of Default has occurred;

 

(n)On or prior to the Commencement Date, the Company shall take all necessary
action, if any, and such actions as reasonably requested by the Buyer, in order
to render inapplicable any control share acquisition, business combination,
stockholder rights plan or poison pill (including any distribution under a
rights agreement) or other similar anti-takeover provision under the Certificate
of Incorporation or the laws of the state of its incorporation, other than
Section 203 of the Delaware General Corporation Law, that is or could become
applicable to the Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyer's ownership of the Securities; and

 

(o)The Company shall have provided the Buyer with the information reasonably
requested by the Buyer in connection with its due diligence requests made prior
to, or in connection with, the Commencement, in accordance with the terms of
Section 4(f) hereof.

 

 

8.

INDEMNIFICATION.  

 

In consideration of the Buyer’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyer and all of its
affiliates, members, officers, directors, and employees, and any of the
foregoing person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a)

 

--------------------------------------------------------------------------------

 

any misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, other than with respect to
Indemnified Liabilities which directly and primarily result from (A) a breach of
any of the Buyer’s representations and warranties, covenants or agreements
contained in this Agreement, or (B) the gross negligence, bad faith or willful
misconduct of the Buyer or any other Indemnitee.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.

 

9.EVENTS OF DEFAULT.  

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a)while any registration statement is required to be maintained effective
pursuant to the terms of the Registration Rights Agreement, the effectiveness of
such registration statement lapses for any reason (including, without
limitation, the issuance of a stop order) or is unavailable to the Buyer for the
sale of all of the Registrable Securities (as defined in the Registration Rights
Agreement), and such lapse or unavailability continues for a period of ten (10)
consecutive Business Days or for more than an aggregate of thirty (30) Business
Days in any 365-day period, which is not in connection with a Permitted Delay
(as defined in the Registration Rights Agreement), post-effective amendment to
any such registration statement or the filing of a new registration statement;
provided, however, that in connection with any post-effective amendment to such
registration statement or filing of a new registration statement that is
required to be declared effective by the SEC, such lapse or unavailability may
continue for a period of no more than thirty (30) consecutive Business Days,
which such period shall be extended for up to an additional thirty (30) Business
Days if the Company receives a comment letter from the SEC in connection
therewith;

 

(b)the suspension from trading or failure of the Common Stock to be listed on a
Principal Market for a period of three (3) consecutive Business Days;

 

(c)the delisting of the Common Stock from the Principal Market, and the Common
Stock is not immediately thereafter trading on the New York Stock Exchange, the
NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market, the OTC Bulletin Board or the OTCQB marketplace or OTCQX
marketplace of the OTC Markets Group;

 

(d)the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Buyer within five (5) Business Days after the applicable Purchase Date that
the Buyer is entitled to receive;

 

(e)the Company’s breach of any representation or warranty (as of the dates
made), covenant or other term or condition under any Transaction Document if
such breach could reasonably be expected to have a Material Adverse Effect and
except, in the case of a breach of a covenant which is reasonably curable, only
if such breach continues uncured for a period of at least five (5) Business
Days;

 

--------------------------------------------------------------------------------

 

 

(f)if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g)if the Company pursuant to or within the meaning of any Bankruptcy Law; (A)
commences a voluntary case, (B) consents to the entry of an order for relief
against it in an involuntary case, (C) consents to the appointment of a
Custodian of it or for all or substantially all of its property, (D) makes a
general assignment for the benefit of its creditors or (E) becomes insolvent;

 

(h)a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company in an involuntary
case, (B) appoints a Custodian of the Company or for all or substantially all of
its property, or (C) orders the liquidation of the Company or any Subsidiary; or

 

(i)if at any time after the Commencement Date, the Exchange Cap is reached
unless and until stockholder approval is obtained pursuant to Section 1(h)
hereof. The Exchange Cap shall be deemed to be reached at such time if, upon
submission of a Purchase Notice or VWAP Purchase Notice under this Agreement,
the issuance of such shares of Common Stock would exceed that number of shares
of Common Stock which the Company may issue under this Agreement without
breaching the Company’s obligations under the rules or regulations of the
Principal Market.

 

In addition to any other rights and remedies under applicable law and this
Agreement, including the Buyer termination rights under Section 11(k) hereof, so
long as an Event of Default has occurred and is continuing, or if any event
which, after notice and/or lapse of time, would become an Event of Default, has
occurred and is continuing, or so long as the Closing Sale Price is below the
Floor Price, the Company may not require and the Buyer shall not be obligated or
permitted to purchase any shares of Common Stock under this Agreement.  If
pursuant to or within the meaning of any Bankruptcy Law, the Company commences a
voluntary case or any Person commences a proceeding against the Company, a
Custodian is appointed for the Company or for all or substantially all of its
property, or the Company makes a general assignment for the benefit of its
creditors, (any of which would be an Event of Default as described in Sections
9(f), 9(g) and 9(h) hereof) this Agreement shall automatically terminate without
any liability or payment to the Company without further action or notice by any
Person.  No such termination of this Agreement under Section 11(k)(i) shall
affect the Company’s or the Buyer’s obligations under this Agreement with
respect to pending purchases and the Company and the Buyer shall complete their
respective obligations with respect to any pending purchases under this
Agreement.

 

10.CERTAIN DEFINED TERMS.  

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a)“1933 Act” means the Securities Act of 1933, as amended.

 

(b)“Available Amount” means initially Twelve Million Five Hundred Thousand
Dollars ($12,500,000) in the aggregate which amount shall be reduced by the
purchase amount each time the Buyer purchases shares of Common Stock pursuant to
Section 1 hereof including the purchase of the Initial Purchase Shares under
Section 1(a) hereof.

 

 

--------------------------------------------------------------------------------

 

(c)“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.  

 

(d)“Business Day” means any day on which the Principal Market is open for
trading during normal trading hours (i.e., 9:30 a.m. to 4:00 p.m. Eastern Time),
including any day on which the Principal Market is open for trading for a period
of time less than the customary time.

 

(e)“Closing Sale Price” means the last closing trade price for the Common Stock
on the Principal Market as reported by the Principal Market.

 

(f)“Confidential Information” means any information disclosed by either party to
the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
protocols, development plans, commercialization plans, compounds, clinical and
pre-clinical trial results, prototypes, plant and equipment), which is
designated as "Confidential," "Proprietary" or some similar designation.
Information communicated orally shall be considered Confidential Information if
such information is confirmed in writing as being Confidential Information
within ten (10) Business Days after the initial disclosure. Confidential
Information may also include information disclosed to a disclosing party by
third parties. Confidential Information shall not, however, include any
information which (i) was publicly known and made generally available in the
public domain prior to the time of disclosure by the disclosing party; (ii)
becomes publicly known and made generally available after disclosure by the
disclosing party to the receiving party through no action or inaction of the
receiving party; (iii) is already in the possession of the receiving party at
the time of disclosure by the disclosing party as shown by the receiving party’s
files and records immediately prior to the time of disclosure; (iv) is obtained
by the receiving party from a third party without a breach of such third party’s
obligations of confidentiality; (v) is independently developed by the receiving
party without use of or reference to the disclosing party’s Confidential
Information, as shown by documents and other competent evidence in the receiving
party’s possession; or (vi) is required by law to be disclosed by the receiving
party, provided that the receiving party gives the disclosing party prompt
written notice of such requirement prior to such disclosure and assistance in
obtaining an order protecting the information from public disclosure.

 

(g)“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(h)“Maturity Date” means the date that is thirty (30) months from the
Commencement Date.

 

(i)“Person” means an individual or entity including any limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

 

(j)“Principal Market” means the Nasdaq Capital Market; provided however, that in
the event the Company’s Common Stock is ever listed or traded on the New York
Stock Exchange, the NYSE MKT, the Nasdaq Global Select Market, the Nasdaq Global
Market, Nasdaq Capital Market, the OTC Bulletin Board or either of the OTCQB
marketplace or the OTCQX marketplace of the OTC Markets Group, then the
“Principal Market” shall mean such other market or exchange on which the
Company’s Common Stock is then listed or traded.  

 

 

--------------------------------------------------------------------------------

 

(k)“Purchase Amount” means, with respect to any particular purchase made
hereunder, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1 hereof as set forth in a valid Purchase Notice or VWAP
Purchase Notice which the Company delivers to the Buyer.  

 

(l)“Purchase Date” means with respect to any Regular Purchase made hereunder,
the Business Day of receipt by the Buyer of a valid Purchase Notice that the
Buyer is to buy Purchase Shares pursuant to Section 1(b) hereof.

 

(m) “Purchase Notice” shall mean an irrevocable written notice from the Company
to the Buyer directing the Buyer to buy Purchase Shares pursuant to Section 1(b)
hereof as specified by the Company therein at the applicable Purchase Price on
the Purchase Date.  

 

(n) “Purchase Price” means the lesser of (i) the lowest Sale Price of the Common
Stock on the Purchase Date or (ii) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the ten (10) consecutive
Business Days ending on the Business Day immediately preceding such Purchase
Date (to be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar
transaction).

 

(o)“Sale Price” means any trade price for the shares of Common Stock on the
Principal Market during normal trading hours, as reported by the Principal
Market.

 

(p)“SEC” means the United States Securities and Exchange Commission.

 

(q)“Transfer Agent” means the transfer agent of the Company as set forth in
Section 11(f) hereof or such other person who is then serving as the transfer
agent for the Company in respect of the Common Stock.

 

(r)“VWAP Minimum Price Threshold” means, with respect to any particular VWAP
Purchase Notice, the Sale Price on the VWAP Purchase Date equal to the greater
of (i) 80% of the Closing Sale Price on the Business Day immediately preceding
the VWAP Purchase Date or (ii) such higher price as set forth by the Company in
the VWAP Purchase Notice.

 

(s)“VWAP Purchase Amount” means, with respect to any particular VWAP Purchase
Notice, the portion of the Available Amount to be purchased by the Buyer
pursuant to Section 1(c) hereof as set forth in a valid VWAP Purchase Notice
which requires the Buyer to buy the VWAP Purchase Share Percentage of the
aggregate shares traded on the Principal Market during normal trading hours on
the VWAP Purchase Date up to the VWAP Purchase Share Volume Maximum, subject to
the VWAP Minimum Price Threshold.

 

(t)“VWAP Purchase Date” means, with respect to any VWAP Purchase made hereunder,
the Business Day following the receipt by the Buyer of a valid VWAP Purchase
Notice that the Buyer is to buy Purchase Shares pursuant to Section 1(c) hereof.

 

(u)“VWAP Purchase Notice” shall mean an irrevocable written notice from the
Company to the Buyer directing the Buyer to buy Purchase Shares on the VWAP
Purchase Date pursuant to Section 1(c) hereof as specified by the Company
therein at the applicable VWAP Purchase Price with the applicable VWAP Purchase
Share Percentage specified therein.  

 

 

--------------------------------------------------------------------------------

 

(v)“VWAP Purchase Share Percentage” means, with respect to any particular VWAP
Purchase Notice pursuant to Section 1(c) hereof, the percentage set forth in the
VWAP Purchase Notice which the Buyer will be required to buy as a specified
percentage of the aggregate shares traded on the Principal Market during normal
trading hours up to the VWAP Purchase Share Volume Maximum on the VWAP Purchase
Date subject to Section 1(c) hereof but in no event shall this percentage exceed
thirty percent (30%) of such VWAP Purchase Date’s share trading volume of the
Common Stock on the Principal Market during normal trading hours. 

 

(w) “VWAP Purchase Price” means the lesser of (i) the Closing Sale Price on the
VWAP Purchase Date; or (ii) ninety-seven percent (97%) of volume weighted
average price for the Common Stock traded on the Principal Market during normal
trading hours on (A) the VWAP Purchase Date if the aggregate shares traded on
the Principal Market on the VWAP Purchase Date have not exceeded the VWAP
Purchase Share Volume Maximum, or (B) the portion of the VWAP Purchase Date
until such time as the sooner to occur of (1) the time at which the aggregate
shares traded on the Principal Market has exceeded the VWAP Purchase Share
Volume Maximum, or (2) the time at which the sale price of Common Stock falls
below the VWAP Minimum Price Threshold (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(x) “VWAP Purchase Share Estimate” means the number of shares of Common Stock
that the Company has in its sole discretion irrevocably instructed its Transfer
Agent to issue to the Buyer via the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program in connection with a VWAP Purchase Notice
pursuant to Section 1(c) hereof and issued to the Buyer’s or its designee’s
balance account with DTC through its Deposit Withdrawal At Custodian (DWAC)
system on the VWAP Purchase Date (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

(y) “VWAP Purchase Share Volume Maximum” means a number of shares of Common
Stock traded on the Principal Market during normal trading hours on the VWAP
Purchase Date equal to: (i) the VWAP Purchase Share Estimate, divided by (ii)
the VWAP Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

11.MISCELLANEOUS.

 

(a)Governing Law; Jurisdiction; Jury Trial.  The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders.  All other questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the other
Transaction Documents shall be governed by the internal laws of the State of
Illinois, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Illinois or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Illinois.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Chicago, for
the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being

 

--------------------------------------------------------------------------------

 

served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. 

 

(b)Counterparts.  This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile or pdf (or other
electronic reproduction) signature shall be considered due execution and shall
be binding upon the signatory thereto with the same force and effect as if the
signature were an original, not a facsimile or PDF (or other electronic
reproduction) signature.

 

(c)Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d)Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

(e)Entire Agreement.  This Agreement and the Registration Rights Agreement
supersede all other prior oral or written agreements between the Buyer, the
Company, their affiliates and persons acting on their behalf with respect to the
matters discussed herein, and this Agreement, the other Transaction Documents
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters.  The Company acknowledges and agrees that is has not relied on, in any
manner whatsoever, any representations or statements, written or oral, other
than as expressly set forth in this Agreement.  

 

(f)Notices.  Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt, when delivered personally; (ii)
upon receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(iii) upon receipt, when sent by electronic message (provided the recipient
responds to the message and confirmation of both electronic messages are kept on
file by the sending party); or (iv) one (1) Business Day after timely deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company:

 

Viking Therapeutics, Inc.

12340 El Camino Real, Suite 250

San Diego, CA 92130

 

--------------------------------------------------------------------------------

 

Telephone:858-704-4660 

Attention:  Brian Lian, Ph.D., Chief Executive Officer

Email:blian@vikingtherapeutics.com

 

With a copy (which shall not constitute notice) to:

 

Paul Hastings LLP

1117 S. California Avenue

Palo Alto, CA 94304

Telephone: 650-320-1804

Facsimile:650-320-1904

Attention:Jeffrey T. Hartlin, Esq.

Email:jeffhartlin@paulhastings.com

 

If to the Buyer:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Telephone:312-658-0400

Facsimile:312-658-4005

Attention:Steven G. Martin

Email:smartin@aspirecapital.com

 

With a copy to (which shall not constitute delivery to the Buyer):

 

Morrison & Foerster LLP

2000 Pennsylvania Avenue, NW, Suite 6000

Washington, DC 20006

Telephone:202-778-1611

Facsimile:202-887-0763

Attention:Martin P. Dunn, Esq.

Email:mdunn@mofo.com

 

If to the Transfer Agent:

 

American Stock Transfer & Trust Company, LLC

6201 15th Ave.

Brooklyn, NY 11219

Telephone: 972-684-5308

Facsimile: 718-765-8763

Attention: Bill Torre, Senior Relationship Manager

Email: WTorre@amstock.com

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile

 

--------------------------------------------------------------------------------

 

machine containing the time, date, and recipient facsimile number, (C)
electronically generated by the sender’s electronic mail containing the time,
date and recipient email address or (D) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of receipt in
accordance with clause (i), (ii), (iii) or (iv) above, respectively.

 

(g)Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.  The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Buyer, including by merger or
consolidation; provided, however, that any transaction, whether by merger,
reorganization, restructuring, consolidation, financing or otherwise, whereby
the Company remains the surviving entity immediately after such transaction
shall not be deemed a succession or assignment.  The Buyer may not assign its
rights or obligations under this Agreement.

 

(h)No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

 

(i)Publicity.  The Buyer shall have the right to approve before issuance any
press release, SEC filing or any other public disclosure made by or on behalf of
the Company whatsoever with respect to, in any manner, the Buyer, its purchases
hereunder or any aspect of this Agreement or the transactions contemplated
hereby; provided, however, that the Company shall be entitled, without the prior
approval of the Buyer, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations so long as the Company and its
counsel consult with the Buyer in connection with any such press release or
other public disclosure at least two (2) Business Days prior to its release;
provided, however, that the Company’s obligations pursuant to this Section 11(i)
shall not apply if the material provisions of such press release, SEC filing, or
other public disclosure previously has been publicly disclosed by the Company in
accordance with this Section 11(i).  The Buyer must be provided with a copy
thereof at least one (1) Business Day prior to any release or use by the Company
thereof.

 

(j)Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(k)Termination.  This Agreement may be terminated only as follows:

 

(i)By the Buyer any time an Event of Default exists without any liability or
payment to the Company.  However, if pursuant to or within the meaning of any
Bankruptcy Law, the Company commences a voluntary case or any Person commences a
proceeding against the Company, a Custodian is appointed for the Company or for
all or substantially all of its property, or the Company makes a general
assignment for the benefit of its creditors, (any of which would be an Event of
Default as described in Sections 9(f), 9(g) and 9(h) hereof) this Agreement
shall automatically terminate without any liability or payment to the Company
without further action or notice by any Person.  No such termination of this
Agreement under this Section 11(k)(i) shall affect the Company’s or the Buyer’s
obligations under this Agreement with respect to pending

 

--------------------------------------------------------------------------------

 

purchases and the Company and the Buyer shall complete their respective
obligations with respect to any pending purchases under this Agreement.   

 

(ii)In the event that the Commencement shall not have occurred the Company shall
have the option to terminate this Agreement for any reason or for no reason
without any liability whatsoever of either party to the other party under this
Agreement except as set forth in Section 11(k)(viii) hereof.

 

(iii)In the event that the Commencement shall not have occurred on or before
March 31, 2017, due to the failure to satisfy any of the conditions set forth in
Sections 6 and 7 above with respect to the Commencement, either party shall have
the option to terminate this Agreement at the close of business on such date or
thereafter without liability of either party to any other party; provided,
however, that the right to terminate this Agreement under this Section
11(k)(iii) shall not be available to either party if such failure to satisfy any
of the conditions set forth in Sections 6 and 7 is the result of a breach of
this Agreement by such party or the failure of any representation or warranty of
such party included in this Agreement to be true and correct in all material
respects.

 

(iv) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Buyer electing to terminate this
Agreement without any liability whatsoever of either party to the other party
under this Agreement except as set forth in Section 11(k)(viii) hereof.  The
Company Termination Notice shall not be effective until one (1) Business Day
after it has been received by the Buyer.

 

(v)This Agreement shall automatically terminate on the date that the Company
sells and the Buyer purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement except as set
forth in Section 11(k)(viii) hereof.

 

(vi)If by the Maturity Date for any reason or for no reason the full Available
Amount under this Agreement has not been purchased as provided for in Section 1
of this Agreement, this Agreement shall automatically terminate on the Maturity
Date, without any action or notice on the part of any party and without any
liability whatsoever of any party to any other party under this Agreement except
as set forth in Section 11(k)(viii) hereof.  

 

(vii)Except as set forth in Sections 11(k)(i) (in respect of an Event of Default
under Sections 9(f), 9(g) and 9(h)), 11(k)(v) and 11(k)(vi), any termination of
this Agreement pursuant to this Section 11(k) shall be effected by written
notice from the Company to the Buyer, or the Buyer to the Company, as the case
may be, setting forth the basis for the termination hereof.

  

(viii)The representations and warranties of the Company and the Buyer contained
in Sections 2, 3 and 5 hereof, the indemnification provisions set forth in
Section 8 hereof and the agreements and covenants set forth in Sections 4(e),
4(g) and 11, shall survive the Commencement and any termination of this
Agreement.  No termination of this Agreement shall affect the Company’s or the
Buyer’s rights or obligations (A) under the Registration Rights Agreement, which
shall survive any such termination in accordance with its terms, or (B) under

 

--------------------------------------------------------------------------------

 

this Agreement with respect to pending purchases and the Company and the Buyer
shall complete their respective obligations with respect to any pending
purchases under this Agreement.   

 

(l)No Financial Advisor, Placement Agent, Broker or Finder.  The Company
represents and warrants to the Buyer that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby.  The Buyer represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby.  Each party shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder engaged by such party relating to or
arising out of the transactions contemplated hereby.  Each party shall pay, and
hold the other party harmless against, any liability, loss or expense
(including, without limitation, attorneys' fees and out of pocket expenses)
arising in connection with any such claim.

 

(m)No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(n)Failure or Indulgence Not Waiver.  No failure or delay in the exercise of any
power, right or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other right, power or privilege.

 

 

*     *     *     *     *




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Buyer and the Company have caused this Common Stock
Purchase Agreement to be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

 

 

VIKING THERAPEUTICS, INC.

 

 

 

 

By:  /s/ Brian Lian, Ph.D.

 

Name: Brian Lian, Ph.D.

 

Title: President and Chief Executive Officer

 

 

 

BUYER:

 

 

 

ASPIRE CAPITAL FUND, LLC

 

BY: ASPIRE CAPITAL PARTNERS, LLC

 

BY: SGM HOLDINGS CORP.

 

 

 

 

By:  /s/ Steven G. Martin

 

Name: Steven G. Martin

 

Title: President

 




 

--------------------------------------------------------------------------------

 

SCHEDULES 

 

Schedule 3(a)

Subsidiaries

Schedule 3(c)

Capitalization

Schedule 3(e)

Conflicts

Schedule 3(f)

1934 Act Filings

Schedule 3(g)

Material Changes

Schedule 3(h)

Litigation

Schedule 3(j)

Intellectual Property

Schedule 3(l)

Title

Schedule 3(p)

Transactions with Affiliates

 

EXHIBITS

 

Exhibit A

Form of Officer’s Certificate

Exhibit B

Form of Resolutions of Board of Directors of the Company

Exhibit C

Form of Secretary’s Certificate

Exhibit D

Form of Letter to Transfer Agent

 

 

 




 

--------------------------------------------------------------------------------

 

DISCLOSURE SCHEDULES

 

 

Schedule 3(a) – Subsidiaries

 

None.

 

 

Schedule 3(c) - Capitalization

 

On May 27, 2014, the Company issued that certain Secured Convertible Promissory
Note to Ligand Pharmaceuticals Incorporated (the “Ligand Note”).

 

Schedule 3(e) - Conflicts

 

None.

 

Schedule 3(f) - 1934 Act Filings

 

None.

 

Schedule 3(g) - Material Changes

 

None.

 

Schedule 3(h) - Litigation

 

None.

 

Schedule 3(j) - Intellectual Property

 

None.

 

Schedule 3(l) - Title

 

Pursuant to that certain Loan and Security Agreement, dated May 21, 2014, by and
between the Company and Ligand Pharmaceuticals Incorporated, as amended (the
“Loan and Security Agreement”) the Company has granted to Ligand Pharmaceuticals
Incorporated a continuing security interest in all of the Company’s right, title
and interest in and to its assets as collateral for the full, prompt, complete
and final payment and performance when due of all obligations under the Loan and
Security Agreement and the Ligand Note.

 

Schedule 3(p) - Transactions with Affiliates

 

The information under the heading “Transactions with Related Persons, Promoters
and Certain Control Persons” in the Company’s Definitive Proxy Statement filed
with the SEC on April 12, 2016 is incorporated herein by reference.

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 7(e) of that certain Common Stock Purchase Agreement dated as of August
24, 2016 (the “Common Stock Purchase Agreement”), by and between VIKING
THERAPEUTICS, INC., a Delaware corporation (the “Company”), and ASPIRE CAPITAL
FUND, LLC, an Illinois limited liability company (the “Buyer”).  Terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Common Stock Purchase Agreement.

 

The undersigned, Brian Lian, Ph.D., Chief Executive Officer of the Company,
hereby certifies as follows:

 

1.I am the Chief Executive Officer of the Company and make the statements
contained in this Certificate in such capacity and not personally;

 

2.The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 3 of the Common
Stock Purchase Agreement, in which case, such representations and warranties are
true and correct without further qualification) as of the date when made and as
of the Commencement Date as though made at that time (except for representations
and warranties that speak as of a specific date);

 

3.The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Commencement Date.

 

4.The Company has not taken any steps, and does not currently expect to take any
steps, to seek protection pursuant to any Bankruptcy Law nor does the Company or
any of its Subsidiaries have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy or insolvency proceedings.
The Company is financially solvent and is generally able to pay its debts as
they become due.

 

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________.

 

 

 

 

Brian Lian, Ph.D., Chief Executive Officer

 

The undersigned as Chief Financial Officer of VIKING THERAPEUTICS, INC., a
Delaware corporation, hereby certifies that Brian Lian, Ph.D., is the duly
elected, appointed, qualified and acting Chief Executive Officer of VIKING
THERAPEUTICS, INC. and that the signature appearing above is his genuine
signature.

 

 

 

 

Michael Morneau, Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B-1

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

Common Stock Purchase Agreement and Negotiations

Whereas, the Board of Directors (the “Board”) of Viking Therapeutics, Inc. (the
“Company”) has been presented with and had an opportunity to review a Common
Stock Purchase Agreement, in substantially the form attached hereto as Exhibit A
(the “Purchase Agreement”), to be entered into by and between the Company and
Aspire Capital Fund, LLC (“Aspire”), pursuant to which the Company would issue
and sell to Aspire, and Aspire would purchase from the Company (the “Offering”),
up to $12,000,000 of the common stock, par value $0.00001 per share, of the
Company (the “Common Stock”), plus the Initial Purchase Shares (as defined
below) and the Commitment Shares (as defined below);

Whereas, the Board has been presented with and had an opportunity to review a
Registration Rights Agreement, in substantially the form attached hereto as
Exhibit B (the “Registration Rights Agreement”), to be entered into in
connection with the Purchase Agreement, pursuant to which the Company would
agree to register for sale the shares of Common Stock issued and issuable
pursuant to the Purchase Agreement; and

Whereas, after careful consideration of the Purchase Agreement, the Registration
Rights Agreement, the documents incident thereto and other factors deemed
relevant by the Board, the Board has determined that it is advisable and in the
best interests of the Company and its stockholders to approve the Purchase
Agreement and the transactions contemplated thereby, including, without
limitation, the issuance of 336,116 shares of Common Stock to Aspire as a
commitment fee (the “Commitment Shares”), the issuance and sale of 333,333
shares of Common Stock to Aspire at a purchase price per share of Common Stock
of $1.50 per share, or an aggregate purchase price of $500,000 (the “Initial
Purchase Shares”), and the sale of shares of Common Stock to Aspire up to the
available amount under the Purchase Agreement (the “Purchase Shares” and,
together with the Commitment Shares and the Initial Purchase Shares, the “Aspire
Shares”), and to approve the Registration Rights Agreement.

Now, Therefore, Be it Resolved, that the Purchase Agreement, in substantially
the form attached hereto as Exhibit A, and the transactions contemplated
thereby, be, and they hereby are, adopted, authorized, ratified, approved and
confirmed in all respects;

Resolved Further, that the Registration Rights Agreement, in substantially the
form attached hereto as Exhibit B, and the transactions contemplated thereby,
be, and they hereby are, adopted, authorized, ratified, approved and confirmed
in all respects;

Resolved Further, that, in connection with the Offering and subject to the entry
into the Purchase Agreement, the terms and provisions of the Form of Transfer
Agent Instructions, in substantially the form attached hereto as Exhibit C (the
“Instructions”), be, and they hereby are, adopted, authorized, ratified,
approved and confirmed in all respects;

 

--------------------------------------------------------------------------------

 

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to
prepare, execute and deliver the Purchase Agreement, the Registration Rights
Agreement and the Instructions (collectively, the “Transaction Documents”), and
any and all other agreements, certificates or documents required or contemplated
by the Offering or the Transaction Documents or deemed necessary, appropriate or
advisable in connection therewith, and to take all actions deemed necessary,
appropriate or advisable to cause the Company’s obligations under the
Transaction Documents to be performed;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to
negotiate or otherwise cause such changes, additions, modifications, amendments
or deletions to be made to any of the Transaction Documents, and the execution
and delivery thereof by any such officer shall be deemed conclusive evidence of
the approval of any such change, addition, modification, amendment or deletion;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to take
all such actions and execute all such documents as each may deem necessary,
appropriate or advisable with respect to the Company’s performance of its
obligations under the Transaction Documents;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to issue
the Commitment Shares to Aspire as Commitment Shares upon the terms and
conditions stated in the Purchase Agreement and that, upon issuance of the
Commitment Shares upon the terms and conditions stated in the Purchase
Agreement, and upon the receipt by the Company of the consideration provided for
in the Purchase Agreement, the Commitment Shares shall be duly and validly
issued, fully paid and nonassessable;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to issue
the Initial Purchase Shares to Aspire at a price of $1.50 per share of Common
Stock, or an aggregate purchase price of $500,000, upon the terms and conditions
stated in the Purchase Agreement and that, upon issuance of the Initial Purchase
Shares upon the terms and conditions stated in the Purchase Agreement, and upon
the receipt by the Company of the consideration provided for in the Purchase
Agreement, the Initial Purchase Shares shall be duly and validly issued, fully
paid and nonassessable;

Resolved Further, that such number of shares of Common Stock as is equal to
19.99% of the shares of Common Stock outstanding on the date of entry into the
Purchase Agreement be, and they hereby are, reserved for issuance as Purchase
Shares pursuant to the terms of the Purchase Agreement;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to issue
the Purchase Shares

 

--------------------------------------------------------------------------------

 

up to the available amount under the Purchase Agreement upon the terms and
conditions stated in the Purchase Agreement and that, upon issuance of the
Purchase Shares upon the terms and conditions stated in the Purchase Agreement,
and upon the receipt by the Company of the consideration provided for in the
Purchase Agreement, the Purchase Shares shall be duly and validly issued, fully
paid and nonassessable;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to take
such actions and execute such certificates and other documents as may be
necessary, appropriate or advisable in connection with the issuance of the
Aspire Shares to Aspire, and to do all things any such officer may deem
necessary, appropriate or advisable to carry out the terms and provisions of the
Transaction Documents;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to (1)
authorize the issuance and sale by the Company of the Aspire Shares; (2)
determine when and whether to direct Aspire to engage in a Regular Purchase or a
VWAP Purchase (each as defined in the Purchase Agreement); (3) authorize the
transfer agent of the Company to transfer the Aspire Shares to Aspire against
payment therefor pursuant to the terms of the Purchase Agreement and enter into
any agreements or documents with the transfer agent as may be required in order
to effectuate the transfer of the Aspire Shares to Aspire; and (4) execute and
deliver any other agreements, documents, instruments and certificates related to
the Aspire Shares; all of which with such changes as any officer of the Company
may approve, the execution and delivery thereof to be conclusive evidence that
the same has been authorized and approved by this resolution;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to retain
such counsel, accountants and other experts as such officers may deem necessary,
appropriate or advisable in order to effect the transactions contemplated by the
Offering, with the taking of any such action to be conclusive evidence of such
determination; and

 

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to take
all such actions and execute all such documents as each may deem necessary,
appropriate or advisable with respect to the Company’s performance of its
obligations under the Transaction Documents.

Nasdaq Matters

Now, Therefore, Be it Resolved, that the officers of the Company be, and each of
them hereby is, authorized and directed, in the name and on behalf of the
Company, to take or cause to be taken any and all actions as may be deemed
necessary, appropriate or advisable in connection with the Offering with respect
to the Nasdaq Capital Market (“Nasdaq”), including, without limitation, the
filing of a “Notification Form: Listing of Additional Shares” with The Nasdaq
Stock Market LLC or providing any other notice of issuance as may be required by
Nasdaq.

 

--------------------------------------------------------------------------------

 

General Authorizing Resolution; Ratification of Past Acts

Now, Therefore, Be it Resolved, that the officers of the Company be, and each of
them hereby is, authorized and directed, in the name and on behalf of the
Company, to (1) make or cause to be made such agreements, amendments,
instruments, filings and applications; (2) execute and deliver or cause to be
executed or delivered such agreements, amendments, instruments, filings and
applications; and (3) do or cause to be done such acts and things, in each case
as each such officer deems necessary, appropriate or advisable in order to
implement the intent and purposes of the foregoing resolutions, and that any and
all prior acts done on behalf of the Company consistent with the foregoing
resolutions be, and the same hereby are, adopted, authorized, ratified, approved
and confirmed in all respects as acts of the Company.

 




 

--------------------------------------------------------------------------------

 

EXHIBIT B-2

 

FORM OF COMPANY RESOLUTIONS APPROVING REGISTRATION STATEMENT

 

Form S-1 Registration Statement

 

Whereas, pursuant to the terms of the Registration Rights Agreement, the Company
would agree to file with the SEC a Registration Statement on Form S-1 for the
registration under the 1933 Act of the Commitment Shares, the Initial Purchase
Shares and the Purchase Shares;

Whereas, the Board has been presented with and had an opportunity to review a
draft Registration Statement on Form S-1, in substantially the form attached
hereto as Exhibit D (as may be amended, the “Registration Statement”), pursuant
to which the Company would register under the 1933 Act the Commitment Shares,
the Initial Purchase Shares and the Purchase Shares, at the public offering
price and on the terms to be authorized by the Board at the time of the offering
of such Purchase Shares; and

Whereas, the Board wishes to authorize the filing by the Company with the SEC of
the Registration Statement and to approve all actions deemed necessary,
appropriate or advisable in connection therewith, and to authorize the officers
of the Company to execute and deliver any and all documents used or required in
connection with the Registration Statement and the Offering.

Now, Therefore, Be it Resolved, that the Registration Statement be, and it
hereby is, adopted, authorized, ratified, approved and confirmed in all
respects;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to
prepare, deliver, file, issue and circulate a prospectus in substantially the
form contained in the Registration Statement (the “Prospectus”);

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to cause
to be prepared any and all amendments (including post-effective amendments) to
the Registration Statement and any and all supplements to the Prospectus that
are necessary, appropriate or advisable to cause the Registration Statement and
the Prospectus, as so amended or supplemented, to comply with, and become
effective under, the 1933 Act and the rules and regulations promulgated
thereunder (collectively, the “Rules and Regulations”);

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to cause
to be prepared any abbreviated Registration Statement pursuant to Rule 462(b) of
the 1933 Act (a “462(b) Registration Statement”) as is appropriate in order to
increase the maximum aggregate offering price of the Purchase Shares to be sold
in the Offering, if so authorized by the Board;

 

--------------------------------------------------------------------------------

 

Resolved Further, that the directors and officers of the Company be, and each of
them hereby is, authorized and directed, in the name and on behalf of the
Company, to execute any amendments to the Registration Statement or supplements
to the Prospectus or any 462(b) Registration Statement, such amendments,
supplements or 462(b) Registration Statements to be in such form as may be
approved by such directors and officers of the Company, as conclusively
evidenced by their execution thereof;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to cause
to be filed with the SEC such amendments to the Registration Statement or
supplements to the Prospectus or 462(b) Registration Statements, as so executed;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to cause
to be prepared any Free Writing Prospectus (as defined under Rule 405 of the
1933 Act) (each, a “Free Writing Prospectus”) as the officers of the Company
deem necessary, appropriate or advisable to facilitate the Offering or the sale
and issuance of the Aspire Shares, each such Free Writing Prospectus to be in
such form as may be approved by the officers of the Company, and to cause to be
filed with the SEC any such Free Writing Prospectus;

Resolved Further, that Brian Lian, Ph.D., is hereby appointed as the agent of
the Company upon whom service of process may be made and to whom correspondence
may be directed by the SEC in connection with the Registration Statement;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to appear
before the SEC in connection with any matter relating to the Registration
Statement or any amendments thereto;

Resolved Further, that the officers of the Company be, and each of them hereby
is, authorized and directed, in the name and on behalf of the Company, to:

(1)make application pursuant to the Rules and Regulations for the SEC’s consent
to the filing of an amendment to the Registration Statement;

(2)withdraw the Registration Statement or any amendment or exhibit thereto;

(3)incur and pay such expenses in connection with the Registration Statement,
the Prospectus and the Offering as they deem appropriate in their discretion;

(4)consent to the entry of an order under Section 8(b) of the 1933 Act, waiving
notice and hearing, such order to be entered without prejudice to the right of
the Company thereafter to have the order vacated upon a showing to the SEC that
the Registration Statement, as amended, is no longer incomplete or inaccurate on
its face in any material respect;

 

--------------------------------------------------------------------------------

 

(5)prepare and file a request for the acceleration of the effective date of the
Registration Statement; 

(6)cause the Aspire Shares to be issued and/or delivered; and

(7)do such other acts or things and execute such other documents as they, or any
of them, may deem necessary, appropriate or advisable to cause the Registration
Statement, as it may be amended, to comply with, and become effective under, the
1933 Act and the Rules and Regulations; and

Resolved Further, that any actions taken by the officers of the Company prior to
the adoption of these resolutions, which actions would have been within the
authority conferred hereby had these resolutions predated such actions, are
hereby adopted, authorized, ratified, approved and confirmed in all respects.

General Authorizing Resolution; Ratification of Past Acts

Now, Therefore, Be it Resolved, that the officers of the Company be, and each of
them hereby is, authorized and directed, in the name and on behalf of the
Company, to (1) make or cause to be made such agreements, amendments,
instruments, filings and applications; (2) execute and deliver or cause to be
executed or delivered such agreements, amendments, instruments, filings and
applications; and (3) do or cause to be done such acts and things, in each case
as each such officer deems necessary, appropriate or advisable in order to
implement the intent and purposes of the foregoing resolutions, and that any and
all prior acts done on behalf of the Company consistent with the foregoing
resolutions be, and the same hereby are, adopted, authorized, ratified, approved
and confirmed in all respects as acts of the Company.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (the “Certificate”) is being delivered pursuant to
Section 7(k) of that certain Common Stock Purchase Agreement dated as of August
24, 2016 (the “Common Stock Purchase Agreement”), by and between VIKING
THERAPEUTICS, INC., a Delaware corporation (the “Company”) and ASPIRE CAPITAL
FUND, LLC, an Illinois limited liability company (the “Buyer”), pursuant to
which the Company may sell to the Buyer up to Twelve Million Five Hundred
Thousand Dollars ($12,500,000) of the Company’s Common Stock, par value $0.00001
(the “Common Stock”).  Terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Common Stock Purchase Agreement.

 

The undersigned, Brian Lian, Ph.D., Secretary of the Company, in his capacity as
such, hereby certifies as follows:

 

 

1.I am the Secretary of the Company and make the statements contained in this
Secretary’s Certificate.

2.Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Amended and Restated Bylaws (“Bylaws”) and Amended and
Restated Certificate of Incorporation (“Certificate”), respectively, in each
case, as amended through the date hereof, and no action has been taken by the
Company, its directors, officers or stockholders, in contemplation of the filing
of any further amendment relating to or affecting the Bylaws or Certificate.

3.Attached hereto as Exhibit C are true, correct and complete copies of the
Signing Resolutions duly adopted by the Board of Directors of the Company by
unanimous written consent.  Such resolutions have not been amended, modified or
rescinded and remain in full force and effect and such resolutions are the only
resolutions adopted by the Company’s Board of Directors, or any committee
thereof, or the stockholders of the Company relating to or affecting (i) the
entering into and performance of the Common Stock Purchase Agreement, or the
issuance, offering and sale of the Purchase Shares and the Commitment Shares and
(ii) and the performance of the Company of its obligation under the Transaction
Documents as contemplated therein.

4.As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________.

 

 

 

 

Brian Lian, Ph.D., Secretary

The undersigned as Chief Financial Officer of VIKING THERAPEUTICS, INC., a
Delaware corporation, hereby certifies that Brian Lian, Ph.D., is the duly
elected, appointed, qualified and acting Secretary of VIKING THERAPEUTICS, INC.,
and that the signature appearing above is his genuine signature.

 

 

 

Michael Morneau, Chief Financial Officer

 




 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE COMMITMENT SHARES
AND INITIAL PURCHASE SHARES AT SIGNING OF THE PURCHASE AGREEMENT

 

[COMPANY LETTERHEAD]

 

____________, 201_

 

American Stock Transfer & Trust Company, LLC

6201 15th Ave.

Brooklyn, NY 11219

Attention:  Bill Torre, Senior Relationship Manager

 

Re: Issuance of Common Stock to Aspire Capital Fund, LLC

 

Ladies and Gentlemen:

 

On behalf of VIKING THERAPEUTICS, INC., (the “Company”), you are hereby
instructed to issue as soon as possible 669,449 shares of our common stock in
the name of ASPIRE CAPITAL FUND, LLC in restricted book entry form.  The date of
issuance should be _____________, 201_.  I have included a true and correct copy
of resolutions adopted by the Board of Directors of the Company approving the
issuance of these shares.  The shares should be issued subject to the following
restrictive legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

 

--------------------------------------------------------------------------------

 

 

The restricted DRS statement should be sent as soon as possible via overnight
mail to the following address:

 

Aspire Capital Fund, LLC

155 North Wacker Drive, Suite 1600

Chicago, IL 60606

Attention: Steven G. Martin

 

Thank you very much for your help.  Please call Michael Morneau at 858-704-4676
if you have any questions or need anything further.

 

 

 

VIKING THERAPEUTICS, INC.

 

 

BY:_____________________________

Name: Brian Lian, Ph.D.

Title: Chief Executive Officer

 

 

 

 

 

 